     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 1 of 15
•

UNITED STATES DISTRICT COURT
                                                          OR!CfNAL
SOUTHERN DISTRICT OF NEW YORK
                                      -x
UNITED STATES OF AMERICA                           SEALED SUPERSEDING
                                                   INDICTMENT
     - v. -
                                                   S4 19 Cr.   b)r (
NICOLAE DANIEL PEPY,
ALEXANDRU RADULESCU,
     a/k/a "Levi Vantz"
ALEXANDRU IORDACHE,
ROBERT DUCZON,
DAN MIRICA,
CLAUDIU COSTINEL MIHAI,
DAVID GEORGESCU,
     a/k/a "Old Man,"
ANDREI RAZVAN RUSU,
CLAUDIU VADUVA, and
GABRIEL ORZANICA,

                      Defendants.

- - - - - - - - - - - - - - - - - -x
                              COUNT ONE
              (Conspiracy to Commit Access Device Fraud}

     The Grand Jury charges:

     1.   From at least in or about 2014 until at least in or

about September 2019, in the Southern District of New York and

elsewhere, NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi

Vantz," ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit access device fraud,    in violation of Title 18, United
       Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 2 of 15



States Code, Sections 1029 (a) (1),         (a) (2),   (a) (3),   (a) (4),

and ( a) ( 5) .

       2.     It was a part and an object of the conspiracy that

NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi Vantz,"

ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU COSTINEL

MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN RUSU,

CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and others

known and unknown knowingly and with intent to defraud, as a

part of an offense affecting interstate and foreign commerce,

would and did produce, use, and traffic in one and more

counterfeit access devices, in violation of Title 18, United

States Code, Section 1029 (a)    (1).

      3.      It was further a part and an object of the conspiracy

that NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi

Vantz," ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown, knowingly and with intent to defraud,

as a part of an offense affecting interstate and foreign

commerce, would and did traffic in and use one and more access

devices during a one-year period, and by such conduct obtained

more than $1,000 during that period, in violation of Title 18,

United States Code, Section 1029(a) (2).




                                        2
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 3 of 15



     4.   It was further a part and an object of the conspiracy

that NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi

Vantz," ALEXANDRO IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown, knowingly and with intent to defraud,

as a part of an offense affecting interstate and foreign

commerce, would and did possess fifteen.and more devices which

were counterfeit and unauthorized access devices, in violation

of Title 18, United States Code, Section 1029(a) (3).

     5.   It was further a part and an object of the conspiracy

that NICOLAE DANIEL PEPY, ,ALEXANDRU RADULESCU, a/ k/ a "Levi

Vantz," ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown,    knowingly and with intent to defraud,

as a part of an offense affecting interstate and foreign

commerce, would and did produce, traffic in, have custody and

control of, and possess device-making equipment, in violation of

Title 18, United States Code, Section 1029 (a) (4).

     6.   It was further a part and an object of the conspiracy

that NICOLAE DANIEL PEPY, ALEXANDRO RADULESCU, a/k/a "Levi

Vantz," ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

                                    3
      Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 4 of 15



RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown, knowingly and with intent to defraud,

as a part of an offense affecting interstate and foreign

commerce, would and did effect transactions with one and more

access devices issued to another person or persons, to receive

payment and other things of value during a one-year period the

aggregate value of which was equal to and greater than $1,000,

in violation of Title 18, United States Code, Section

1029(a) (5).

                               OVERT ACTS

     7.      In furtherance of the conspiracy and to effect the

illegal objects thereof, the following overt acts, among others,

were committed in the Southern District of New York and

elsewhere:

             a.   Between on or about August 5 and on or about

August 7, 2017, NICOLAE DANIEL PEPY, the defendant, used

fraudulent debit cards to withdraw cash from victim

accountholders' credit union accounts using ATMs in or around

Pittsburgh, Pennsylvania.

             b.   On or about March 11, 2017, ALEXANDRU RADULESCU,

a/k/a "Levi Vantz," the defendant,       installed a skimming device

on an ATM in or around New York, New York.

             c.   Between on or about May 20, 2017 and on or about

May 21, 2017, ALEXANDRU IORDACHE, the defendant, used fraudulent

                                     4
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 5 of 15



debit cards to withdraw cash from victim accountholders' credit

union accounts using ATMs in or around New York, New York.

          d.   Between on or about July 1, 2017 and on or about

July 2, 2017, ROBERT DUCZON, the·defendant, used fraudulent

debit cards to withdraw cash from victim accountholders' bank

accounts using ATMs in or around Boston, Massachusetts and

Revere, Massachusetts.

          e.   On or about December 30, 2017, DAN MIRICA, the

defendant, participated in the installation or removal of a

skimming device on an ATM in or around New York, New York.

          f.   Between on or about April 15, 2018 and on or

about April 17, 2018, CLAUDIO COSTINEL MIHAI, the defendant,

used fraudulent debit cards to withdraw cash from victim

accountholders' bank accounts using ATMs in or around

Chattanooga, Tennessee.

          g.   On or about August 6, 2018, DAVID GEORGESCU,

a/k/a "Old Man," the defendant, discussed, during a telephone

call with a co-conspirator, perpetrating the scheme by having

the co-conspirator assist with the assembly of skimming devices.

          h.   On or about February 18, 2017, ANDREI RAZVAN

RUSU, the defendant, installed a skimming device on an ATM in or

around New York, New York.




                                    5
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 6 of 15



             l.   On or about February 18, 2017, CLAUDIO VADUVA,

the defendant, installed a skimming device on an ATM in or

around New York, New York.

             j.   Between on or about August 1, 2016 and on or

about August 2, 2016, GABRIEL ORZANICA, the defendant, used

fraudulent debit cards to withdraw cash from victim

accountholders' bank accounts using ATMs in or around

Providence, Rhode Island.

          (Title 18, United States Code, Section 1029 (b) (2).)

                              COUNT TWO
           (Conspiracy to Commit Wire Fraud and Bank Fraud)

     The Grand Jury further charges:

     8.     The allegations contained in paragraph 7 above are

hereby repeated, realleged, and incorporated by reference as if

fully set forth herein.

     9.     From at least in or about 2014 until at least in or

about September 2019, in the Southern District of New York and

elsewhere, NICOLAE DANIEL PEPY, ALEXANDRO RADULESCU, a/k/a "Levi

Vantz," ALEXANDRO IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIO

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown, willfully and knowingly, did combine,

conspire, confederate, and agree together and with each other to

commit wire fraud,    in violation of Title 18, United States Code,



                                    6
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 7 of 15



Section 1343, and bank fraud,    in violation of Title 18, United

States Code, Section 1344.

     10.   It was a part and object of the conspiracy that

NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi Vantz,"

ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU COSTINEL

MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN RUSU,

CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and others

known and unknown, willfully and knowingly, having devised and

intending to devise a scheme and artifice to defraud and for

obtaining money and property by means of false and fraudulent

pretenses, representations, and promises, would and did transmit

and cause to be transmitted by means of wire, radio, and

television communication in interstate and foreign commerce,

writings, signs, signals, pictures, and sounds for the purpose

of executing such scheme and artifice, in violation of Title 18,

United States Code, Section 1343.

     11.   It was further a part and object of the conspiracy

that NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi

Vantz," ALEXANDRU IORDACHE, ROBERT DUCZON, DAN
                                            r
                                               MIRICA, CLAUDIU

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown, willfully and knowingly, would and did

execute and attempt to execute a scheme and artifice to defraud

a financial institution, the deposits of which were then insured

                                    7
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 8 of 15



by the Federal Deposit Insurance Corporation, and to obtain

moneys, funds, credits, assets, securities, and other property

owned by, and under the custody and control of, such financial

institution, by means of false and fraudulent pretenses,

representations, and promises, in violation of Title 18, United

States Code, Section 1344.

           (Title 18, United States Code, Section 1349.)

                             COUNT THREE
                     (Aggravated Identity Theft)

     The Grand Jury further charges:

     12.   The allegations contained in paragraph 7 above are

hereby repeated, realleged, and incorporated by reference as if

fully set forth herein.

     13.   From at least in or about 2014 until at least in or

about September 2019, in the Southern District of New York and

elsewhere, NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi

Vantz," ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU

COSTINEL MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN

RUSU, CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, and

others known and unknown, knowingly did transfer, possess, and

use, without lawful authority, a means of identification of

another person, during and in relation to a felony violation

enumerated in Title 18, United States Code, Section 1028A(c),

and aided and abetted the same, to wit, the defendants, among



                                   8
          Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 9 of 15
,.


     other things, engaged in ATM skimming to unlawfully obtain debit

     card information for victim accountholders (including, but not

     limited to, the victim accountholders' names, debit card

     numbers, and personal identification numbers), created

     fraudulent debit cards using the stolen victim information, and

     then used the fraudulent debit cards bearing the victim

     accountholders' debit card numbers to make millions of dollars

     in unauthorized withdrawals from the victims accountholders'

     bank accounts, all during and in relation to the conspiracy to

     commit access device fraud charged in Count One of this

     Indictment and the conspiracy to commit wire fraud and bank

     fraud charged in Count Two of this Indictment.

      (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                                 and 2.)

                                   COUNT FOUR
                                  {Bank Fraud)

          The Grand Jury further charges:

          14.   From at least in or about May 20, 2017 through in or

     about May 21, 2017, in the Southern District of New York and

     elsewhere, ALEXANDRU IORDACHE, the· defendant, and others, known

     and unknown, willfully and knowingly did execute and attempt to

     execute a scheme and artifice to defraud a financial

     institution, the deposits of which were then insured by the

     National Credit Union Share Insurance Fund, and to obtain

     moneys, funds, credits, assets, securities, and other property

                                         9
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 10 of 15



owned by, and under the custody and control of, such financial

institution by means of false and fraudulent pretenses,

representations, and promises, to wit, IORDACHE used fraudulent

debit cards to withdraw cash from victim accountholders' credit

union accounts using ATMs in or around New York, New York.

       (Title 18, United States Code, Sections 1344 and 2.)

                               CbUNT FIVE
                       (Access Device Fraud)

    The Grand Jury further charges:

     15.   From at least in or about May 20, 2017, up to and

including at least May 21, 2017, in the Southern District of

New York and elsewhere, ALEXANDRU IORDACHE, the defendant,

knowingly and with intent to defraud, as part of an offense

affecting interstate and foreign commerce, attempted to and

did produce, use, and traffic in one and more counterfeit

access devices, to wit,     IORDACHE used fraudulent debit cards

to withdraw money from credit union accounts using ATMs in or

around New York, New York.

 (Title 18, United States Code, Sections 1029 (a) (1),           (b) (1),
                           and 2.)

                               COUNT SIX
                       (Access Device Fraud)

     The Grand Jury further charges:

     16.   On or about March 11, 2017, in the Southern District

of New York and elsewhere, ALEXANDRU RADULESCU, a/k/a "Levi


                                   10
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 11 of 15



Vantz," the defendant, knowingly and with intent to defraud,

as part of an offense affecting interstate and foreign

commerce, attempted to and did produce, traffic in, have

control and custody of, and possess device-making equipment,

as that term is defined in Title 18, United States Code,

Section 1029 (e) (6), to wit, RADULESCU had control and custody

of, and possessed, a skimming device that he installed an ATM

in or around in New York, New York.

      (Title 18, United States Code, Sections 1029 (a) (4),
                        (b) ( 1 ) , and 2 . )

                              COUNT SEVEN
                       (Access Device Fraud)

     The Grand Jury further charges:

     17.   From at least on or about December 30, 2017, up to

and including on or about January 12, 2018, in the Southern

District of New York and elsewhere, DAN MIRICA, the

defendant, knowingly and with intent to defraud, as part of

an offense affecting interstate and foreign commerce,

attempted to and did produce, traffic in, have control and

custody of, and possess device-making equipment, as that term

is defined in Title 18, United States Code, Section 1029 (e) (6),

to wit, MIRICA had control and custody of, and possessed,

skimming devices that he installed on and removed from ATMs in




                                   11
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 12 of 15



or around New York, New York.

      (Title 18, United States Code, Sections 1029 (a) (4),
                        (b) ( 1) , and 2 . )

                             COUNT EIGHT
                       (Access Device Fraud)

            The Grand Jury further charges:

     18 .. On or about February 18, 2017, in the SoutheTn

District of New York and elsewhere, ANDREI RAZVAN RUSU and

CLAUDIU VADUVA, the defendants,         knowingly and with intent to

defraud,   as part of an offense affecting interstate and

foreign commerce, attempted to and did produce, traffic in,

have control and custody of, and possess device-making

equipment, as that term is defined in Title 18, United States

Code, Section 1029(e) (6), to wit, RUSU and VADUVA had control

and custody of, and possessed, skimming devices that they

installed on ATMs in or around New York, New York.

  (Title 18, United States Code, Sections 1029 (a) (4),          (b) (1)
                           and 2.)

                        FORFEITURE ALLEGATIONS

     19.   As a result of committing the offenses alleged•in

Count One and Counts Five through Eight of this Indictment,

NICOLAE DANIEL PEPY, ALEXANDRU RADULESCU, a/k/a "Levi Vantz,"

ALEXANDRU IORDACHE, ROBERT DUCZON, DAN MIRICA, CLAUDIU COSTINEL

MIHAI, DAVID GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN RUSU,

CLAUDIU VADUVA, and GABRIEL ORZANICA, the defendants, shall

                                   12
     Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 13 of 15



forfeit to the United States, pursuant to Title 18, United

States Code, Sections 982 (a) (2) (B) and 1029 (c) (1) (C), any and

all property constituting or derived from, proceeds obtained

directly or indirectly, as a result of the commission of said

of·fenses, and any and all personal property used or intended to

be used to commit said offenses, including but not limited to a

sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses that

the defendants personally obtained.

     20.   As a result of committing the offenses alleged in

Counts Two and Four of this Indictment, NICOLAE DANIEL PEPY,

ALEXANDRU RADULESCU, a/k/a "Levi Vantz," ALEXANDRU IORDACHE,

ROBERT DUCZON, DAN MIRICA, CLAUDIU COSTINEL MIHAI, DAVID

GEORGESCU, a/k/a "Old Man," ANDREI RAZVAN RUSU, CLAUDIU VADUVA,

and GABRIEL ORZANICA, the defendants, shall forfeit to the

United States, pursuant to Title 18, United States Code,

Section 981 (a) ( 2) (A) , any and all property, cons ti tu ting, or

derived from, proceeds obtained directly or indirectly as a

result of the commission of said offenses,       including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offenses that the defendants personally obtained.




                                    13
                  Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 14 of 15
..;,.
        "'   '


                                   Substitute Assets Provision

                  21.     If any of the above-described forfeitable property,        as

             a result of any act or omission of the defendants:

                          a.   cannot be located upon.the exercise of due

             diligence;

                          b.   has been transferred or sold to, or deposited

             with, a third person;

                          c.   has been placed beyond the jurisdiction of the

             Court;

                          d.   has been substantially diminished in value; or

                          e.   has been commingled with other property which

             cannot be subdivided without difficulty;

             it is the intent of the United States, pursuant to Title 21,

             United States Code, Section      853(p) and Title 28, United States

             Code, Section 2461(c), to seek forfeiture of any other property

             of the defendants up to the value of the above forfeitable

             property.

                 (Title 18, United States Code, Sections 981, 982, and 1029;
                        Title 21, United States Code, Section 853; and
                         Title 28, United States Code, Section 2461.)




             Foreperson                                    GEOFFREY g_ BERMAN
                                                           United States Attorney




                                                 14
                      Case 1:19-cr-00651-LTS Document 168 Filed 02/20/20 Page 15 of 15
     .r-          ~
i'         ., •




                                  Form No. USA-33s-274        (Ed.   9-25-58)



                                      UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF NEW YORK


                                        UNITED STATES OF AMERICA

                                                       v.

                                     NICOLAE DANIEL PEPY, et a1.,

                                                                     Defendants.


                                             SEALED INDICTMENT

                                               S4 19 Cr.

                                 (18 U.S.C. §§ 1028A(a) (1), 1028A(b),
                                 1029(a) (1), 1029(a) (4), 1029(b) (1),
                                    10 2 9 ( b) ( 2) , 13 4 4, 13 4 9, and 2 . )

                                          GEOFFREY S. BERMAN
                                         United States Attorne~



                                        111~      Foreperson
